COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Kevin Wiemken v. Waller County, et al.

Appellate case number:       01-19-00628-CV

Trial court case number:     2019-03-8723

Trial court:                 506th District Court of Waller County

        The appellant, Kevin Wiemken, has filed a motion for default judgment against
appellees, arguing appellees “did not answer in a timely manner” whether they have
jurisdiction and “what species the appellee’s [sic] will take for payment for an [sic] alleged
property taxes.” Appellant’s motion does not comply with the Texas Rules of Appellate
Procedure. Rule 9.1 requires unrepresented parties to provide, in addition to their signature,
the party’s mailing address, telephone number, fax number, if any, and email address. TEX.
R. APP. P. 9.1(b). Rule 9.4 requires all documents filed in appellate courts to have double-
spaced text and to be printed in a conventional typeface no smaller than 14-point. TEX. R.
APP. P. 9.4(d), (e). Rule 10.1 requires a motion to “state with particularity the grounds on
which it is based;” “set forth the order or relief sought;” and “in civil cases [such as this
one], . . . contain or be accompanied by a certificate stating that the filing party conferred,
or made a reasonable attempt to confer, with all other parties about the merits of the motion
and whether those parties oppose the motion.” TEX. R. APP. P. 10.1(a)(2), (3), and (5).
       Accordingly, the appellant’s motion for default judgment is denied.
       It is so ORDERED.

Judge’s signature:     /s/ Evelyn V. Keyes
                         Acting individually         Acting for the Court

Date: ___November 5, 2019__